UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/13 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. - DREYFUS LARGE CAP EQUITY FUND - DREYFUS LARGE CAP GROWTH FUND FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Large Cap Equity Fund September 30, 2013 (Unaudited) Common Stocks99.4% Shares Value ($) Automobiles & Components2.4% Harley-Davidson 61,690 3,962,966 Johnson Controls 69,990 2,904,585 Banks4.6% Ocwen Financial 60,250 a 3,360,143 PNC Financial Services Group 44,070 3,192,872 Wells Fargo & Co. 153,400 6,338,488 Capital Goods10.4% Caterpillar 34,040 2,837,915 Dover 48,200 4,329,806 Eaton 64,300 4,426,412 General Electric 179,830 4,296,139 Honeywell International 52,270 4,340,501 Ingersoll-Rand 70,500 4,578,270 United Technologies 41,070 4,428,167 Consumer Durables & Apparel1.2% PVH 27,400 Consumer Services2.5% Las Vegas Sands 58,760 3,902,839 Yum! Brands 45,510 3,248,959 Diversified Financials7.6% Capital One Financial 46,800 3,217,032 IntercontinentalExchange 27,480 a,b 4,985,422 Invesco 156,946 5,006,577 JPMorgan Chase & Co. 50,720 2,621,717 State Street 82,270 5,409,253 Energy11.8% Chevron 32,850 3,991,275 Exxon Mobil 35,880 3,087,115 Halliburton 69,690 3,355,573 Marathon Oil 98,700 3,442,656 National Oilwell Varco 65,400 5,108,394 Occidental Petroleum 28,130 2,631,280 Schlumberger 34,950 3,088,182 Southwestern Energy 131,500 a 4,783,970 Valero Energy 105,950 3,618,193 Food & Staples Retailing1.2% Costco Wholesale 30,080 Food, Beverage & Tobacco6.5% Beam 58,160 3,760,044 Coca-Cola 74,490 2,821,681 Mondelez International, Cl. A 106,540 3,347,487 PepsiCo 64,140 5,099,130 Philip Morris International 36,560 3,165,730 Health Care Equipment & Services2.3% Covidien 56,280 3,429,703 Express Scripts Holding 50,130 a 3,097,031 Household & Personal Products1.9% Procter & Gamble 71,765 Insurance4.9% Aon 70,250 5,229,410 MetLife 112,200 5,267,790 Travelers 40,200 3,407,754 Materials2.9% Celanese, Ser. A 58,700 3,098,773 Freeport-McMoRan Copper & Gold 61,700 2,041,036 Nucor 63,000 3,088,260 Media2.2% Comcast, Cl. A 65,670 2,965,000 Walt Disney 50,140 3,233,529 Pharmaceuticals, Biotech & Life Sciences10.4% Actavis 21,110 a 3,039,840 Amgen 38,100 4,264,914 Bristol-Myers Squibb 87,400 4,044,872 Gilead Sciences 53,730 a 3,376,393 GlaxoSmithKline, ADR 70,250 3,524,442 Pfizer 91,940 2,639,597 Shire, ADR 36,290 4,350,808 Teva Pharmaceutical Industries, ADR 108,800 4,110,464 Retailing3.6% Amazon.com 14,300 a 4,470,752 Family Dollar Stores 30,990 2,231,900 Lowe's 70,710 3,366,503 Semiconductors & Semiconductor Equipment2.7% Avago Technologies 62,840 2,709,661 Broadcom, Cl. A 91,270 2,373,933 Taiwan Semiconductor Manufacturing, ADR 155,020 2,629,139 Software & Services13.9% Accenture, Cl. A 24,760 1,823,326 Adobe Systems 94,350 a 4,900,539 Citrix Systems 40,700 a 2,873,827 Facebook, Cl. A 37,700 a 1,894,048 Google, Cl. A 9,950 a 8,715,304 International Business Machines 9,250 1,712,915 salesforce.com 93,980 a 4,878,502 ServiceNow 69,020 a 3,585,589 VMware, Cl. A 34,060 a 2,755,454 Yahoo! 181,080 a 6,004,613 Technology Hardware & Equipment2.2% Apple 12,750 Telecommunication Services1.1% AT&T 44,850 1,516,827 Verizon Communications 31,760 1,481,922 Transportation.7% Union Pacific 13,200 Utilities2.4% CenterPoint Energy 140,000 3,355,800 Sempra Energy 38,950 3,334,120 Total Common Stocks (cost $238,885,864) Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,035,418) 1,035,418 c Total Investments (cost $239,921,282) % Cash and Receivables (Net) .2 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2013, the value of the fund's securities on loan was $39,005 and the value of the collateral held by the fund was $39,755, consisting of U.S. Government and Agency securities. c Investment in affiliated money market mutual fund. At September 30, 2013, net unrealized appreciation on investments was $40,895,881 of which $44,734,929 related to appreciated investment securities and $3,839,048 related to depreciated investment securities. At September 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 13.9 Energy 11.8 Capital Goods 10.4 Pharmaceuticals, Biotech & Life Sciences 10.4 Diversified Financials 7.6 Food, Beverage & Tobacco 6.5 Insurance 4.9 Banks 4.6 Retailing 3.6 Materials 2.9 Semiconductors & Semiconductor Equipment 2.7 Consumer Services 2.5 Automobiles & Components 2.4 Utilities 2.4 Health Care Equipment & Services 2.3 Media 2.2 Technology Hardware & Equipment 2.2 Household & Personal Products 1.9 Consumer Durables & Apparel 1.2 Food & Staples Retailing 1.2 Telecommunication Services 1.1 Transportation .7 Money Market Investment .4 The following is a summary of the inputs used as of September 30, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 262,457,231 - - Equity Securities - Foreign Common Stocks+ 17,324,514 - - Mutual Funds 1,035,418 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Large Cap Growth Fund September 30, 2013 (Unaudited) Common Stocks99.6% Shares Value ($) Automobiles & Components2.6% Harley-Davidson 6,960 447,110 Johnson Controls 7,260 301,290 Banks2.0% Ocwen Financial 6,490 a 361,947 Wells Fargo & Co. 5,100 210,732 Capital Goods10.8% Boeing 4,200 493,500 Caterpillar 4,460 371,830 Dover 6,000 538,980 Honeywell International 8,170 678,437 Ingersoll-Rand 8,990 583,811 United Technologies 4,090 440,984 Consumer Durables & Apparel3.1% NIKE, Cl. B 7,390 536,810 Ralph Lauren 2,160 355,817 Consumer Services3.2% Las Vegas Sands 9,860 654,901 Norwegian Cruise Line Holdings 8,720 269,012 Diversified Financials1.8% IntercontinentalExchange 1,100 a 199,562 Invesco 10,228 326,273 Energy4.6% Baker Hughes 9,000 441,900 Gulfport Energy 5,400 a 347,436 Phillips 66 4,700 271,754 Valero Energy 8,000 273,200 Food & Staples Retailing1.5% Costco Wholesale 3,770 Food, Beverage & Tobacco6.4% Beam 5,320 343,938 Coca-Cola 15,050 570,094 Mondelez International, Cl. A 10,860 341,221 Philip Morris International 6,860 594,007 Household & Personal Products2.7% Colgate-Palmolive 5,700 338,010 Procter & Gamble 5,690 430,107 Materials3.9% Celanese, Ser. A 6,300 332,577 Nucor 9,400 460,788 Praxair 2,660 319,759 Media3.4% Comcast, Cl. A 12,020 542,703 Walt Disney 6,600 425,634 Pharmaceuticals, Biotech & Life Sciences13.8% Actavis 2,250 a 324,000 Allergan 3,200 289,440 Amgen 4,360 488,058 Biogen Idec 1,280 a 308,173 Bristol-Myers Squibb 13,910 643,755 Celgene 2,410 a 370,971 Gilead Sciences 7,600 a 477,584 Regeneron Pharmaceuticals 1,000 a 312,870 Shire, ADR 3,670 439,996 Teva Pharmaceutical Industries, ADR 8,500 321,130 Real Estate.9% DDR 15,710 b,c Retailing6.8% Amazon.com 2,220 a 694,061 Lowe's 12,250 583,223 Tiffany & Co. 3,580 274,300 TripAdvisor 2,360 a 178,982 Urban Outfitters 6,050 a 222,459 Semiconductors & Semiconductor Equipment4.9% Freescale Semiconductor 22,200 a 369,630 KLA-Tencor 6,290 382,747 Micron Technology 21,440 a 374,557 Skyworks Solutions 11,430 a 283,921 Software & Services19.5% Accenture, Cl. A 1,630 120,033 Adobe Systems 7,860 a 408,248 Citrix Systems 3,810 a 269,024 Facebook, Cl. A 8,580 a 431,059 Google, Cl. A 1,460 a 1,278,829 International Business Machines 1,820 337,028 LinkedIn, Cl. A 1,270 a 312,496 Microsoft 18,090 602,578 NetSuite 3,870 a 417,728 salesforce.com 8,850 a 459,404 Splunk 2,780 a 166,911 Workday, Cl. A 3,730 301,869 Yahoo! 10,940 a 362,770 Yelp 2,230 a 147,581 Technology Hardware & Equipment4.8% Apple 1,780 848,615 Ciena 15,590 a 389,438 Trimble Navigation 5,290 a 157,166 Telecommunication Services1.2% Verizon Communications 7,340 Transportation1.7% Union Pacific 3,180 Total Common Stocks (cost $22,111,380) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $165,961) 165,961 d Investment of Cash Collateral for Securities Loaned.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $240,363) 240,363 d Total Investments (cost $22,517,704) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in real estate investment trust. c Security, or portion thereof, on loan. At September 30, 2013, the value of the fund's securities on loan was $222,124 and the value of the collateral held by the fund was $240,363. d Investment in affiliated money market mutual fund. At September 30, 2013, net unrealized appreciation on investments was $6,560,649 of which $6,703,908 related to appreciated investment securities and $143,259 related to depreciated investment securities. At September 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 19.5 Pharmaceuticals, Biotech & Life Sciences 13.8 Capital Goods 10.8 Retailing 6.8 Food, Beverage & Tobacco 6.4 Semiconductors & Semiconductor Equipment 4.9 Technology Hardware & Equipment 4.8 Energy 4.6 Materials 3.9 Media 3.4 Consumer Services 3.2 Consumer Durables & Apparel 3.1 Household & Personal Products 2.7 Automobiles & Components 2.6 Banks 2.0 Diversified Financials 1.8 Transportation 1.7 Food & Staples Retailing 1.5 Money Market Investments 1.4 Telecommunication Services 1.2 Real Estate .9 † Based on net assets. The following is a summary of the inputs used as of September 30, 2013 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 27,910,903 - - Equity Securities - Foreign Common Stocks+ 761,126 - - Mutual Funds 406,324 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 25, 2013 By: /s/ James Windels James Windels Treasurer Date: November 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
